ON PETITION FOB BEHEABING.
BUDGE', J.
— The questions presented in the petition for rehearing were not called to the attention of the court in the original hearing and therefore were not decided. It is suggested that the ease of Lawrence v. Defenbach, 23 Ida. 78, 128 Pac. 81, is, in effect, overruled by the later case of Rice v. Rock, 26 Ida. 552, 144 Pac. 786. In the case of *372Lawrence v. Corbeille, 32 Ida. 114, 118, 178 Pac. 834, in the course of that opinion, this court said:
“In the case of Lawrence v. Defenbach, 23 Ida. 78, 128 Pac. 81, the tax sale certificates involved in this action -were under consideration. It was there held that the respondent in this action was not required to comply with Rev. Codes, see. 1763, as amended, for the reason that the time within which the owner might have redeemed from these tax sales had expired before the passage of the law, and that the law could not affect the vested rights of the holder of the tax sale certificates.
“It is suggested that the case of Rice v. Rock, 26 Ida. 552, 144 Pac. 786, impliedly, though not expressly, overrules the Defenbach case. Such is not the case, however, for the time of redemption from the tax sale certificates involved in the case of Rice v. Rock, did not expire until more than a year after the enactment of the amendment, and the requirements of the amendment were properly held not to interfere with any vested rights of the holder of the certificate in that case. The two cases are not in conflict.”
It will therefore be seen that this contention cannot be sustained. However, the Defenbach ease considered only the rights of a purchaser of tax sale certificates from the county. The rights of purchasers of tax deeds from the county are not involved in the instant ease. Neither are they involved or in any manner affected by the provisions of chapters 45 and 161, 1923 Sess. Laws. Sec. 1 of chapter 161 refers explicitly to taxes levied for the years 1920, 1921 and 1922 “in all cases where the county has or will become the purchaser,” but in none of these cases would the county yet be entitled to a tax deed and therefore would not have transferred the title, and not having transferred the title the Defenbach ease has no application. Sec. 2 of chapter 161, supra, contains the condition: “and the county has not disposed of such real estate.” It is therefore clear that the provisions of chapter 161 apply only to cases where the county still holds the property, and, as stated in the original opinion, the county has under such circumstances no vested *373right to such property. With the foregoing in mind it is difficult to see the point urged by the attorney general in petition for rehearing, since it is plain that the Defenbach case has no application to sales made to the county for delinquencies, and those are the only sales embraced in the provisions of chapter 161 and properly considered by the opinion in this case. So far as the feature of the case in this respect is involved the Defenbach case is not in point. As a matter of fact, the court cited the Defenbach case only in its consideration of appellant’s contention that the act is arbitrary in its operation in that it places a greater burden upon persons whose taxes have gone delinquent for the year 1919 than upon those whose taxes have gone delinquent for any other year. If the county has not parted with the title, such persons have the right to redeem under the provisions of section 2, and the rule of the Defenbach case would only apply where purchasers from the county had acquired a vested interest and in such cases there could be no doubt of its application. Where the county has not parted with the title redemption may be had as provided for in chapter 161, 1923 Sess. Laws. Where the county has parted with the title by tax sale and the period of redemption has expired, under the law in force at the time of the sale from the county to a third party, the time of redemption is not extended under the provisions of chapter 45, 1923 Sess. Laws.
We are asked to clarify by construction the provisions of sec. 1, chapter 161, 1923 Sess. Laws with regard to the question whether the redemptioner, in order to avail himself of the relief provided, must pay all of the delinquent taxes for the three years, namely, 1920, 1921 and 1922, at the same time or whether he may be allowed to pay the delinquency for each year separately. The language of these provisions is far from clear, but the intent of the act is in the highest sense remedial and it should be construed accordingly. This is not an act imposing an obligation or a duty, but it is an act extending relief to a certain class of citizens and conferring upon those in that class the right *374to avail themselves of its provisions. Plainly the exercise of the right should not be limited beyond the necessary implication of the language used when the object and purposes-of the statute are borne in mind, but, inasmuch as the language is ambiguous when taken by itself and there seems to be much variance of opinion as to its proper construction and the matter is of great practical importance, it would seem proper for the court to pass upon this point also. ¥e conclude that a taxpayer whose taxes are delinquent for 1920, 1921 and 1922 is not required to pay such .delinquent taxes in a lump sum for the three years in order to avail himself of the provisions of sec. 1 of the act, but, upon the payment to the county of such delinquent taxes for any one of those years, less any penalties, together with interest thereon at the rate of seven per cent per annum from the date of delinquency, he may redeem his property from such sale for that year, and may make like redemptions for the other years in the same manner at any time, before the county conveys the property. The petition for rehearing is denied.
McCarthy, C. J., and Dunn, William A. Lee and Wm. E. Lee, JJ., concur.